 306DECISIONSOF NATIONALLABOR RELATIONS BOARDArrowSpecialties,Inc.andDistrictNo.9,InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Cases 14-CA-4688and 14-CA-4845June 30, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn April 15, 1969, Trial Examiner Paul Bisgyerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certainunfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions and a brief insupportandtheGeneralCounselfiledacross-exception concerning the remedy, and a briefin support.The Board' has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,and recommendations of theTrial Examiner as modified herein.'For the reasons stated by the Trial Examiner, wefind that the Union had been duly designated by amajority of employees in the appropriate unit to actas their representative for purposes of collectivebargaining by May 17, 1968, the date RespondentreceivedtheUnion'sreneweddemandforbargaining.In essential agreementwith the TrialExaminer, we find that Respondent violated Section8(a)(5)of the Act by refusing to recognize and'Pursuant to the provisions of Sec.3(b) of the National Labor RelationsAct, as amended, the NationalLaborRelations Board has delegated itspowers in connection with this case to a three-member panel.The Trial Examiner,following then Board precedent,excluded from theunit employee Schreier who is a Social Security annuitant.Schreier worksregularly on a parttime basis He did not sign an authorization card AstheBoard now applies to employees on Social Security the rule withrespect to regular parttime employees generally, we shall include Schreierinthe unitSeeHolidayInnsof America,176NLRB No. 124 Inaddition,we note that employee Hof,whose card the Trial Examiner didnot count because it appeared that he signed in reliance upon arepresentation by the Union that it was intended to secure an election, is asenior university student in business administration and accounting, whoworks four hours at nights doing"secondary work"on drill presses andmillingmachines.Hof does not anticipate working for the Respondentafter graduation and for that reason apparently delayed signing a card Heconsidered that the adventof a Unionwould have little effect upon him.We shall exclude Hof from the unit as a student.SeePost Houses, Inc,161NLRB 1159, fn.IThe addition of Schreier and subtraction of Hofleaves the unit total at20, as found by the TrialExaminer,and theUnion's majority on May 17,when the Union's May 16 letter reiteratingrequest for recognition was received,at 12 out of 20We correct the typographical error in the Trial Examiner's reference toG.C. Exh.2, the list of employees submittedby theRespondent to theRegionalOffice in connection with its previously filed representationpetition.The date should be June 4 rather than June 14bargain with the Union on or after May 17, and bythereafterengagingin numerous independent unfairlabor practices directed towards undermining theUnion'sstandingamong the employees. Thoseunfair labor practices, committed in violation of asettlement agreement in which Respondent,interalia,agreedtorefrainfrom engaging in suchconduct, destroyed the conditions necessary to thetimely holding of a fair election on the Respondent'srepresentationpetitionand are so coercive andpervasive that they tend to preclude the likelihoodthat a present election would be a more reliableindicatorof the employees' desires concerningcollectivebargainingthanthecardmajorityachieved before their commission. Accordingly, weconclude that the imposition of a bargaining order isessentialto remedy the unfair labor practices and toprotectthestatutoryrightsand interests ofemployees.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, withthe additions indicated, and hereby orders that theRespondent, Arrow Specialties, Inc., of St. LouisCounty, Missouri, its officers, agents, successors andassigns, shalltake the action set forth in the TrialExaminer'sRecommendedOrder,asamendedherein.1.Add the following as section 1(e) of theRecommended Order and reletter the followingparagraph 1(f):"(e)Posting notices which modify, alter, ordetract from notices posted pursuant to orders of,or agreements with, the National Labor RelationsBoard."2.Add as the 12th paragraph of the Appendix thefollowing:WE WILL NOT post any notices which modify,alter,or detract from notices posted pursuant toagreements with the National Labor RelationsBoard.'N.L R Bv.Gissel PackingCompany,395 U S. 575TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner: This proceeding withall the parties represented,was heard on November 18through21,1968,atSt.Louis,Missouri,on theconsolidated complaint of the General Counsel issued onOctober 3, 1968,' which was subsequently amended, andthe amended answer of Arrow Specialties,Inc.,hereincalled the Respondent or Company. Two questions are'The consolidated complaint is based on separate charges filed in Case14-CA-4688 on May 21,1968, andinCase l4-CA-4845 on October 2,1968.Copies of the charges were duly served on theRespondent byregistered mail on the respective dates of filing177 NLRB No. 92 ARROW SPECIALTIES, INC.307presented for decision - one, the validity of theRegionalDirector's order withdrawing approval of a settlementagreement previously executed by the parties, and thesecond, whether the Respondent, both before and after thesettlement agreement engaged in unfair labor practices inviolation of Section 8(a)(l), (2), and (5) of the NationalLabor Relations Act, as amended.' Although afforded theopportunity,thepartieswaivedoralargument butthereafter the General Counsel and the Respondent filedbriefs in support of their respective positions.Upon the entire record,'and frommy observation ofthe demeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,aMissouri corporation,is engaged inthemanufacture, sale, and distribution of screw machineproducts and related items at its plant and principal placeof business in St. Louis County, Missouri. In the courseand conduct of its business, the Respondent annually shipsfinished products valued in excess of $50,000 directly topoints outside the State.The Respondent admits for the purpose of this case,and I find, that it is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act. Ifurther find that theRespondent'soperationsmeet theBoard's standards for the assertion of jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDistrictNo. 9, International Association of MachinistsandAerospaceWorkers,AFL-CIO,herein called theUnion,isadmittedly a labor organization within themeaning of Section 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The Settlement Agreement; Its Revocation;Subsequent ProceedingsOnMarch 27, 1968,' the Union initiated itsorganizationaldriveattheRespondent'splantby'Insofar as relevant,Sec. 8(a)makes it an unfair labor practice for anemployer(I) to interfere with, restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7;(2) to dominateor interfere with the formation or administration ofany labororganization or contribute financial or other support to it .(5) to refuse to bargain collectively with the representatives of hisemployees,subject to the provisions of section 9(a).Sec. 7provides,among other things, thatEmployees shall have the right to self-organization,to form, join, orassist labor organizations,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for thepurpose ofcollective bargaining or other mutual aid or protection,and.to refrain from any or all of such activities ....Sec. 9(a) provides thatRepresentatives designated or selected for the purposes of collectivebargainingby the majorityof the employees in a unit appropriate forsuch purposes,shall be the exclusive representatives of all the employeesin such unit for the purposes of collective bargaining in respect to ratesof pay,wages, hours of employment,or other conditions of employmentdistributing handbills with authorization cards attachedamong the Respondent's employees. Because of theRespondent's alleged conduct to counteract these efforts,theUnion on May 21, filed an unfair labor practicecharge against the Respondent, alleging violations ofSection 8(a)(1), (2), and (5) of the Act (Case 14-CA-4688).Basedon this charge a complaint issued on July 3, whichwas subsequently amended.Without admitting that it had committed any unfairlabor practices, the Respondent on August 26 entered intoasettlementagreement,approvedby the RegionalDirector the next day, whereby it agreed to post a noticetoallemployees and to comply with its terms andconditions.Theagreementfurtherprovidedthat"(c)ontingentupon compliance with the terms andprovisions hereof, no further action shall be taken in theabove case." The notice the Respondent was required topost recited the rights guaranteed employees by the Actwith the following assurances:WE WILL NOT do anything that interferes with theserights.You are free to join or not to join District No.9,InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO.WE WILL NOT ask you anything about your or yourfellow employees' union activities or feelings.WE WILL NOT threaten to take away any benefit younow have if you choose a union to represent you.WE WILL NOT give any benefits to you in order toinfluence your feelings about a union. However, we arenot required to take away benefits we have alreadygiven you.WE WILL NOT tell you to go work elsewhere if youwant a unionor condition pay raises on your notsigninganauthorization card or get mad at youbecause you went to union meetings.WE WILL NOT suggest that you bargain directly withthe company rather than through a union or direct orencourage you to form a committee to bargain with usand we will withdraw our recognition of the employeecommittee.As part of the settlement, the Union, with the RegionalDirector'sapproval,withdrewthe8(a)(5)refusal-to-bargain portion of its previously filed chargeand the parties entered into a stipulation for certificationupon consent election (Case 14-RM-338). This stipulationprovided for an election to be held on October 4 in aproduction and maintenance employee unit.In accordance with the Settlement Agreement, theRespondentpostedtheNoticeTo All Employees.However,alongsideof this notice, it simultaneously postedthe Settlement Agreement, although not required to do so,and its ownnotice over the name of its president, Paul J.O'Brien, addressed "TO OUR EMPLOYEES" whichread, as follows:Almost 4 months ago, we asked the N.L.R.B. to holdan election here. Up until now, the Machinists Unionblocked your chance to vote by charges of unfair laborpractices it filed against this Company. If those chargeshad been successful, you wouldneverhave had a chanceto vote.testimony herein,to which no party has filed objection,is hereby grantedin the respects indicated in said motion,except that one of the requestedcorrections is erroneously designated in the motion as appearing on p 429,1.43 instead of 1. 3.'TheGeneral Counsel'smotion to correct the official transcriptof'Unlessotherwise indicated,all datesrefer to 1968. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause we always felt you have the right to vote andshould not be deprivedof it, thecharges against thisCompanyhave been settled.That is thereason for the"notice"posted here on the bulletin board.As you cansee, it does nothing more thantell you whatyour rightsare; namely,to decideforyourselfwhetherornottojoin the Union.The "notice"was agreedto by this Companyonlysoyou canvote. Thereis no indication that thisCompanyhas done anything wrong.The "settlement agreement,"which was a part ofthe "notice,"is posted immediatelybelow and you can see what it meansfor yourself.A secret ballotelection will be held hereon October 4.No one will know howyou vote. Whetheryou signed acard or not,you will have complete freedom to vote no.If you have not signed a card,there is no reason to doso since theredefinitelywill be an election.Ifanyonetriesto getyou tosign a card orto vote fortheunionby threatsof losingyour job or other"punishment,"which threats we know have been madeto some of you, don't believe such statements.They areunlawful and should be reportedto the N.L.R.B. Asyou know,we can't answer any questionsyou may haveabout the union.We dointend to let you know how wefeel about it in the next few weeksand particularly whywe feel you don'tneed a union here.(The indicatedunderlining appeared in the side notice.)Both notices and the Settlement Agreement remainedposted for the 30-day periodthe officialsettlement noticewas requiredto be posted.On October1,theRegionalDirectorindefinitelypostponed the scheduled election.The next day, the Unionfiled achargein Case 14-CA-4845, inwhich it revived itsprevious unlawful refusal to bargain allegations againsttheRespondent and charged other acts of interference,restraint,and coercion of employees.On October 3, theRegional Director issued an order,withdrawing his approval of, and vacating,the settlementagreement on the groundthat he hadreceived evidencethattheRespondent"had committed acts constitutingnoncompliance with the termsof thesettlement agreementand had breached the settlement agreement."On the sameday theconsolidated complaint in this proceeding issued,allegingpresettlementunfairlaborpractices.Theconsolidated complaint was thereafter amended to includefurther 8(a)(1) allegations.The Respondent challenges the Regional Director'saction in setting aside the settlement agreement and thelitigability of its presettlement conduct. It argues that ithad fully complied with the terms and conditions of thesettlement agreement and denies that it engaged in anyunfair labor practices subsequent to its execution orotherwise violated its provisions.The GeneralCounsel, onthe otherhand,supports the Regional Director's action,urging that the above quoted side notice which theRespondent had posted next to the Board notice,as wellas the Respondent's subsequent unfair labor practices,justifiedthe revocation of the Settlement Agreement andthe issuance of the consolidated complaint herein.There is no question that a Regional Director may notsetaside a settlement agreement and issue a formalcomplaint unless the chargedpartyhas failed to complywith its terms or committed further unfair labor practices.Specifically,the Board has found noncompliance wherethe charged party posted alongsideof thesettlementnotice his own notice which tended todetract from theeffectiveness of the settlement notice, therebydefeating itsverypurpose to assure employeesthat their statutoryrightswould be respected.'In the present case, theRespondent's privatenotice emphasizedto employees thattheUnion'sunfair laborpracticecharges hadblockedtheirchance to vote and that, hadthose charges been"successful,"the employees "would neverhave had achanceto vote." Obviously, thislatter statement is not atrue expositionof the law or employeerights.Moreover,the Respondent's notice advisedthe employees that it hadsettled the charges only becauseitdid notwant to seethem deprived of their right to voteand inorder to enablethem to exercise this right.Thus, the Respondent unfairlycast the Union inthe role of a culprit whose efforts tofoistitselfon the employees as their bargainingrepresentative,withoutan election,was frustrated by theRespondent's agreementto settle thecase.Finally,insteadof assuring employeesthat itintendedto abide by itscommitments in the settlementnotice, theRespondentassertedthat therewas no "indication[in thenotice] thatthisCompanyhas done anything wrong,"and thusimplied thatthe conduct he hadagreed not to engage inwas permissible.Allthingsbeingconsidered,IfindthattheRespondent's notice wasthe type of notice that,tends "tominimizethe effect of theBoard'snotice.[and]suggests to employeesthat theBoard's notice is beingposted as a mereformalityand that Respondent's truesentimentsare to be foundin its own notice,not theBoard's."`Clearly, such a notice defeats the very intentand purposeof thesettlementagreement to assureemployeesthat theRespondentwould not intrude upontheir self-organizational rights.Accordingly, I find thatthe RegionalDirector was fullywarrantedin vacating thesettlement agreement and in proceedingto litigate thealleged unfairlabor practices.In any event,as will belater discussed,the Respondent actually engaged in unfairlaborpracticessubsequenttotheexecutionof thesettlement agreement and in breachof its terms. Thisconstituteda justifiableground for invalidating thesettlement agreement.'We now turn to theevidencerelating to the Respondent's alleged unfairlabor practices.B. PresettlementConduct1.General Manager Paul P. O'Brien's response tothe Union's appearanceat the plantAs indicatedabove,theUnioninitiateditsorganizational campaignon March 27.Paul P.O'Brien,theRespondent'sgeneralmanager,known to theemployees and referred to herein as O'Brien,Sr.,' firstbecame awareof it on April 19 when the Unionresumedthedistributionof handbillswith authorization cardsattachedamong the employees outside the plant.Manifestly,O'Brien,Sr.,was not toohappy over theprospect that the plant might be unionized.On or aboutApril20,Foreman Hogan' informedemployee Ray N.'BangorPlastics, Inc.,156NLRB 1165, 1166-67, enforcement denied392 F.2d 772 (C. A. 6);The Paymaster Corporation,162 NLRB 123,125-128;MontgomeryWard & Co.,162NLRB 369, 376-377, 380.Although the employer's notice inBangorPlasticsisfactuallydistinguishable from the one in the present case,the Trial Examiner is, inany event,bound by Board precedent.`BangorPlastics, Inc., supra.1167.'WallaceCorporation v. N.L.R.B.,323 U.S. 248, 253-255.'Paul P.O'Brien, is the father of Paul J.O'Brien,theRespondent'spresident, who is known to the employees as O'Brien,Jr., and will also bereferred to hereinby thatdesignation.'Hogan's status as a supervisor will be later discussed. ARROW SPECIALTIES, INC.Dahlquist that O'Brien, Sr., wanted to speak to himconcerning his attitude toward the Union. Dahlquistthereupon went to O'Brien, Sr.'s, office and informed himthat the Union "stinks" and that he did not want it.O'Brien responded that he felt thesameway and inquiredwhetherDahlquist knew who brought the Union in.Dahlquist replied that he did not know.On or about the same day, according to employee IsaacW. Perryman, he walked past O'Brien, Sr., and Hogan,who were engaged in conversation in front of the weldingroom, and overheard O'Brien, Sr., telling Hogan that ifthe Union came in, "we might lose some of our facilities."Perryman also testified that hishearingwas impaired, thathe was approximately 8 feet from O'Brien, Sr., when heheard the remarks in question, and that another employee,Claus Coke, was at least 12 to 14 feet away operating amachine.O'Brien,Sr.,deniedmaking the statementsimputed to him. In view of Perryman's hearingdifficultiesand the area and circumstances where the statements werepurportedly made, I find his testimony in this regard notsufficiently reliable to be credited.On or about April 21, employee John W. Childers toldHogan that he felt left out because O'Brien, Sr., spoke tothe other employees concerning the Union but not to him,and suggested thatHoganconvey thismessage toO'Brien,Sr. Thereafter, O'Brien, Sr., approached Childers at theturret lathe he was operating and opened the conversationwith a comment thathe guessedthat Childers was awarethat the Union was "handbilling the place." O'Brien, Sr.,then explained that the reason he had not spoken to himbefore was that he knew pretty well how Childers feltabout the Union because Childers had supported theUnion's prior organizational efforts. Childers agreed thathe had previously favored the Union. O'Brien, Sr., thenremarked that he personally would not favor the Unionbut would consider the kind of treatment he had receivedfrom the Company. After alludingto raisesand otherbenefits the Respondent had given Childers, O'Brien, Sr.,added that "if there were any employees out there whowanted a union shop so much, why didn't they just quitand go work in a union shop." O'Brien, Sr., thenquestioned Childers regardingcomplaintsand problems heand other employees had. In reply, Childers suggested thatO'Brien "go around and ask" the employees himself."On or about April 22, O'Brien, Sr., summonedemployee Claus Coke to his office. There O'Brien, Sr.,commenting that Coke was always free to come to hisoffice with his "gripes" any time he desired, asked how"this thing" got started. When Cokeansweredthat he didnot know, O'Brien, Sr., expressed incredulity and inquiredwho comprised "the committee out there," apparentlyalludingto the employee committeementioned in a unionhandbill." Coke denied knowledge of the existence of anyemployee committee. This elicited O'Brien, Sr.'s, retortthat there had to be a committee "to get this thingstarted" but Coke persistedin his denial.O'Brien, Sr.,stated that he could not understand "what was buggingthe people" to want aunion.When Coke answered that"The foregoing findings regarding O'Brien,Sr.'s,conversationwithChildersare based on the latter's testimony whichIfind worthyof beliefO'Brien,Sr., did not contradict Childers in specific respects but admittedthat he askedChilders "ifhe wasn'tsatisfied in everything";that hepointed outhow Ch,lders' job had"improved since he [O'Brien,Sr.] hadbeen with" the Company;that he inquiredof Childerswhy the employeeswanted a union,and that whenChildersanswered that he"heard a fewgripes around there,"O'Brien,Sr, interjected"[w[hy don'tsomebodycome and talk to me about it."309he did not know, O'Brien, Sr., inquired how he shouldtalk to employees. Coke replied that he did not thinkO'Brien,Sr.,should call them in one at a time andsuggested that he assemble the employees in a group andin that way find out what was wrong. This suggestion didnot satisfy O'Brien, Sr., who asserted a preference to talkto the employees individually because "people don't seemto speak feelings in a group." The conversation endedwith Coke's remark that it was up to O'Brien, Sr., to doas he wished."On April 22 or so, Foreman Hogan told employeeJerryWilliams to shut down his machines and to seeO'Brien, Sr. in his office. Upon his arrival, O'Brien, Sr.,questionedWilliams concerning employee complaints andwhy they neededa union.O'Brien, Sr., also inquiredwhether he knew who had started the union and, whenWilliams denied having such knowledge, O'Brien, Sr.,commented that he had seen him "talking to the otheremployees more than usual" and thought that perhaps hewas the one who had started it. Williams denied theaccusationand,despiteO'Brien,Sr.'s,repeatedinterrogation along this line,Williams adhered to hisdenial.Reminding Williams of the pay raises and benefitshe and other employees had received, O'Brien, Sr., againasked why the employees needed a union. O'Brien, Sr.,also declared that, if the union got into the plant, theCompany would probably have to cut out all overtime inorder "to pay what it would cost to get the union to comein...theycouldn't afford both" the union and theovertime. "Probably on May 2,'° employee Virgil Burkett toldO'Brien, Sr., that he needed a raise. O'Brien, Sr., voiceddoubt that Burkett was entitled to one, observing thatBurkett was "getting pretty old." Burkett replied that hewas fully aware of it but that he was also doing asatisfactory job. The conversation ended with the remarkthat "we will see."About a week later, Foreman Hogan sent Burkett toO'Brien, Sr.'s, office. Referring to his earlier request for awage increase, O'Brien, Sr., told Burkett that he wanted atruthfulanswer to one question before acting on therequest. After Burkett assured O'Brien, Sr., that he wouldbe truthful, O'Brien, Sr., inquired whether he had sent in"one of those union cards." When Burkett responded inthe negative, O'Brien, Sr., stated he would give him adime raise, adding that he would also give the same raisetoPerryman, another elderly employee.During thisconversation, Hogan entered the office and was advised byO'Brien,Sr.,of his intention to give Burkett and"A handbill distributed by the Union on April 19 among the employeesstated that"[w]hen employees in a plant wish to be organized into aGOOD STRONG UNION, they contact the Union Organizers. Yourcommittee has contactedDistrictNo. 9, I.A.M A.W. Organizers."However,there is no evidence that a committeeof employees was actuallyformed forsuch a purpose, although therecord shows that severalemployees were interested in being organized and that one of them at leasthad communicated with the Union."The aboveaccount reflects the sum and substanceof Coke's testimony.O'Brien,Sr., could notrecall having had the conversation in question.Coke impressed me as a candid and trustworthy witness not likely tofabricate testimony against hisemployer. I accordingly credit hisaccount."The foregoing testimony,which I credit,was givenbyWilliams andwas uncontradictedO'Brien,Sr., simply testifiedthat he"might have"had a conversation with Williams on or aboutApril 22in which he askedhim how hefelt aboutthe Union."AlthoughBurkett and O'Brien,Sr., testifiedthat their conversationoccurredon or aboutApril 25,it appearsfromBurkett's other testimony,that it occurred after theconclusionof the second employee meeting calledby O'Brien, Sr., which I later findwas held onor about May 2 310DECISIONSOF NATIONALLABOR RELATIONS BOARDPerryman a dime raise, if Hogan had no objections.Hogan stated that it was "all right" with him. Thereafter,the two employees received the promisedraise."In the course of a conversation that O'Brien, Sr., hadwithemployeeCoke on April 29 concerning thepostponement of a meeting with an employee committee,whose formation will be discussed below, O'Brien, Sr.,asked Coke whether he knew if anybody hadsigned unionauthorization cards. Upon receiving Coke's negative reply,O'Brien, Sr., requested Coke to look and ask around toascertainhow many had been sent in to the Union. Coke,however, declined to do so for the asserted reason that hehad no right to pry into other people's business.About April 30, O'Brien, Sr., approached Doyle D.Stevenson, who was then employed on the second shift,and inquired how the Union was able to come to the planttoorganizeit.Stevenson replied that apparently anemployee sought union representation.When Stevensoninformed O'Brien, Sr., that hewas a unionmember, theconversation terminated."On May 8, after working hours, Coke attended a unionmeeting at the VFW hall." The next day, O'Brien, Sr.,calledCoke to his office and, according to Coke'stestimony, the following occurred: Prefacing his remarkswith the statement that it was none of his business whatCoke did on his own time, O'Brien, Sr., told Coke that"it did kind of burn... [him] up" that Coke went to thatunionmeeting.Coke promptly reacted with agreementthat it was none of O'Brien, Sr.'s, business what he did onhis own time and accused O'Brien, Sr., of using spies toreport his attendance, specificallynamingOliver Liptai,an estimator in the Company's employ." O'Brien, Sr.,denied the accusation and, in theensuing conversation,asserted that the Union "would actually hurt the companyif. . .[it] came in"; that the employees "would stand tolose an awful lot of overtime"; and that, in particular,Coke and his wife, Leola, who was also in theRespondent's employ, would lose approximately $200 amonth in overtime.O'Brien,Sr.,admittedhavinghadtheaboveconversation in which Coke accused him of using Liptai tospy at theunion meeting.However, O'Brien, Sr., testifiedthat the subject came about because Coke "kept telling . . .[him] all the time" that neither he, nor his wife, nor hisbrother-in-law,BillyRoberts, another employee, was infavor of the Union." O'Brien, Sr., further testified that hetold Coke that Coke's protestation didn't "make sense" tohim because he knew that Coke had "attended thosemeetings"; that at this point Coke accused him of usingLiptai as a spy; and that he (O'Brien, Sr.), denied theaccusation, stating that it was "by accident" that he found"The foregoing account is based on Burkett's testimony Except withregard to his inquiry into the union authorization card,O'Brien,Sr.'s,version does not in significant respects conflict with Burkett's.Whenquestioned by the Respondent's attorney whether he had asked Burkett ifhe had signed one of those union cards at the same time he(O'Brien, Sr ),gave Burkett the raise, O'Brien, Sr., testified,"Idon'tthink so, I don'teven remember that but it's possible I might have asked him that." I findBurkett an honest witness whose recollectionof theconversation inquestion is creditable"These findings are based on Stevenson's undisputed testimony, which icreditHowever,Ido not accept Stevenson's additional testimonyconcerning O'Brien,Sr's, other purported remarks relating to employeeslosing overtime which were not mentioned in the pretrial affidavit he hadgiven to a Board Agent."Thismeeting was announced in a handbill the Union had circulated atthe plant on May 6"As will later be discussed,Liptai's placement in the bargaining unit isin issueout.20 In addition to the foregoing, O'Brien, Sr., gave thefollowinganswers to questions put to him by theRespondent's attorney:Q. At this time, did you say anything to Mr. Cokeabout if the union would come in, the employees wouldstart to lose a lot of overtime?A. I might have told them that in order to competecompetitively, we would have to put more people on thenight shift or we would have to figure higher prices andtake a lower amount of business which would naturallylower our hours.Q. This is if the union came in and a union contractwas signed?A. That's right.Coke impressed me as a forthright witness whoserecollection of his conversation was more accurate thanO'Brien, Sr.'s. I find Coke's version plausible and revealsconduct consistent with O'Brien,Sr.'s,other efforts toundermine the union drive in the plant. I therefore creditCoke's testimony.2.O'Brien, Sr.'s, first meeting with employees;formation of the CommitteeOn April 20, about 11:30 in the morning, O'Brien, Sr.,assembled the employees in the toolroom which alsoserved as the employees' lunchroom.31 He began hisaddress with the declaration that he was burned up by aunion handbill which stated that the employees were beingcheated by the Company. Expressing the view that theaccusation was an insult to the employees' intelligence,O'Brien, Sr., asserted that he had treated them fairly, paidthem above union rates, and furnished them with 9 hoursof work a day with overtime for work performed in excessof 40 hours. He pointed out that the employees "didn'tneed a third party in there," that the Company andemployees "had been getting along all right," and that, ifany employee thought he was being cheated, he should geta job in a union shop because the Company did not wantemployees making trouble. O'Brien, Sr., then stated thathe heard that some employees had complaints and"gripes"and proposed that the employees select acommittee which would receive their complaints anddiscuss them with him. Thereupon, O'Brien, Sr., Liptai,and Hogan, who were also present, left the meeting.22"Under cross-examinationCoke, who hadsigned a union authorizationcard on April 19, testified thathe nevertold O'Brien,Sr , that he had noaffiliationwith the Union,although he did tell him"at onetime at thevery beginning"that he wasnot particularlyinterestedin the Union butthat, if a majoritywanted it,he would be for it too When pressed to fix adate when he made those statements,Coke "guessed"itwould be in Juneor July afterhe had signedthe card."According to O'Brien,Sr , he learnedof Coke's attendance at theunion meetingfrom his secretary, Kay Foster, who assertedly was in thevicinityof the VFW hall to pick up her children at her babysitter's homeat the time of the scheduled union meeting O'Brien,Sr , testified thatFoster toldhim that she saw employee Huntsman,who was then out sick,enteringthe hall with other "fellows" "to have a beer" and that he(O'Brien,Sr.), just "grinned at her and laughed and said he wasn't goingin to have a beer, just forget about it" Apart from the fact thatO'Brien,Sr.'s, testimony does not indicate that he explainedthe source of hisknowledgetoCoke inthe courseof theirconversation, it alsodoes notshow that Foster identifiedCokeas oneof the "fellows" who was withHuntsmanMoreover,although Foster appeared as a witness,she was notquestioned with respectto theabove incident"O'Brien,Sr, testifiedthat he did so atForemanHogan's suggestionand becauseof the handbillsthe Unionhad distributed."The foregoing findings represent a compositeof the testimony ofemployeesClaus Coke,Dahlquist,Childers,Huntsman,Williams, andLeola Coke,and General Manager O'Brien,Sr.,which I find credible ARROW SPECIALTIES, INC.A committee was then formed on which employeesCoke,Childers,andDahlquist volunteered to serve.During the lunch period that followed the meeting,employees submitted to the Committee their grievancesand complaints which Coke and his wife subsequentlyreduced to typewritten form. Several days later thetypewritten list of grievances was submitted to O'Brien,Sr.3.TheRespondent's attempt to legitimatize theCommittee;the Committee's demiseOn April 29, O'Brien, Sr., was supposed to meet withtheCommittee to consider the employees' grievances.However, O'Brien, Sr., informed Coke of his inability todo so on that day because he was too busy with othermatters.The next day, April 30, O'Brien, Sr., againadvisedCoke that theirmeetingwould have to bepostponed for the reason that he had a doctor'sappointment after which he had to see someone to findout whether he could meet with the Committee because hethought he "broke the law when. . .[he] got thiscommittee together because that would be something likea company union."On May1,O'Brien,Sr., arrangedwith Coke to meetwith the Committee for 5 minutes or so to explainsomethingtothem.Thereafter,Coke,ChildersandDahlquist,asmembers of the Committee,met withO'Brien,Sr., in the company president'soffice.O'Brien,Sr., informed the Committee that he had just come fromhis attorney's office and was advised that the Companycould not meet with the Committee on company time andcould not pay the Committee for time spent in attendingsuchmeetings.He then showed the committeemen adocument drafted by the attorney entitled "Memorandumof Understanding" which he stated they had to sign beforea meeting could be held. This memorandum, dated May1968, read:Arrow Specialties,Inc., hereby agrees to discuss witha Committee of Employees,any matters they wish todiscuss concerning conditions of employment at theCompany, provided that the following rules areobservedand agreed to:1.The formation of the Committee of Employeeswas at the sole suggestion of one or more employeesand was in no way suggested, fostered,or nurtured bythe Company.2.The Committee of Employees will decide for itself,its own composition,members,spokesmen and the likeand the Company shall have no part in,shall not beconsulted about and shall have no control whatsoeverover who the Committee members are and/or how theywere selected.3.The Committee of Employees and the Companyshallmeet whenever mutually agreeable but in no eventshall the meeting take place on Company time and themembers of the Committee shall not be paid for thetime they participate in said meetings.4.The Committee of Employees agrees not to useany Companyequipment or materials whenthey areacting in the capacity of a member of the Committee ofEmployees.Because of lack of corroboration,Ido not adopt Leola Coke's additionaltestimony that on this occasion O'Brien,Sr , threatened to cut outovertime and send employees home when work ran out should the Unionget into the plant.311The memorandum provided space for the signatures of theRespondent and each committeeman.The committeemen refused to sign the memorandumuntil they first talked it over among themselves. Probablyatthisjuncture in the conversation,O'Brien,Sr.,mentioned that the Company had been receiving lettersfrom the city of St. Louis requesting informationconcerning employees subject to the city earnings tax.23 Hetold them that if he complied with such requests, which hedid not particularly want to do, he would have to open uphis books to the city and thereby disclose the identity ofemployees owing city taxes. Coke and Childers wereamong the employees who were delinquent in the paymentof these taxes.In the course of their conversation, O'Brien, Sr., alsoobserved that after the Committeesigned thepaper heand the Committee could meet outside the plant at lunchor he could send his secretary out for lunch the followingday and they could `meet in the office. O'Brien, Sr., alsoreferred to the list of grievances the Committee hadpreviously submitted to him and indicated that he wasinclined to grant at least 80 percent of the demands.Before leaving, the Committee told O'Brien, Sr., that theywould let him know whether they would sign thememorandum."The followingmorning,May 2, O'Brien, Sr., came toCoke's machine, assured him that there was "no harm insigning this paper" because it was drafted to protect theCommittee, as well as himself, and offered to arrange forCoke to speak to the Company's lawyer. Coke rejectedthe offer, saying that "since there are laws being brokenand lawyers being called in," he did not want to have anypart of it and that they would just disband the Committeeand forget the whole thing. O'Brien proposed that thecommitteemen come to his office individually to read thememorandum again and decide for themselves whether ornot to signit.Coke agreed.Later in the day, Coke went to O'Brien, Sr.'s, officeand read over the first numbered paragraph 1, quotedabove, which exonerated the Company from responsibilityfor the Committee's formation. After doing so, Cokeasked O'Brien, Sr., whether, if he signed that paper and75 or 90 percent of the employees wanted a union, hisaction would give O'Brien, Sr., the right to tell the unionorganizers to leave because the Committee represented theemployees.AlthoughO'Brien,Sr.,answered in thenegative,Cokedisagreed and refused to sign.25The same"The cityof St.Louis has an earnings tax of one percent of grossincome which is apphcableto cityresidents,regardless of their place ofemployment.Employers located in the city are required to makedeductions from the pay of employees working thereHowever, anemployer,such as the Respondent who is located outside the city, is notrequired to make any deductionsfor citytax purposes.'The aboveaccount is denved fromCoke'stestimony,which wascorroborated in various respectsby employeesChilders and Dahlquist, andwhich I find is more reliable and complete than the versions given by otherwitnesses.O'Bnen,Sr.,admitted requesting the Committee to sign thememorandum,stating that it was a necessary condition for meeting withthem,and that the Committee refused to sign However,he denied that hementioned anything about the city earnings tax on this occasion, althoughhe had previously posted on the bulletin board letters receivedfrom thecity of St Louis dealing withthe subject,and that, in answer to a fewemployee inquiries,he assured them that he would not report them orpermit theCity tosee his books unless he was forced to do so.Childersand Dahlquist,on the other hand,support Coke's testimony that thesubjectofthe cityearnings tax was brought up at the time thememorandum was presented for signature.IaccordinglycreditCoke'stestimony,as related in the text above"The findings concerningCoke's conversations with O'Brien,Sr., are 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDday, Dahlquist also went to O'Brien,Sr.'s, office to readthememorandum more carefully.While reading it,O'Brien,Sr., told him that paragraph 1, which indicatedthathe(O'Brien,Sr.)didnot suggest forming theCommittee,was not quite true but that everything elsewas true. O'Brien,Sr., further stated that, if Dahlquisthad any questions,he could call O'Brien,Sr.'s, attorney."FollowingCoke'sandDahlquist'sindividualconversations with O'Brien,Sr., the Committee discussedthematter among themselves the same day and decidednot to sign the memorandum.Thereupon,Dahlquistcommunicated this decision to O'Brien,Sr.As a result oftheCommittee'srefusaltosignthedocument, theRespondent never met with the Committee to discuss thepreviously submitted grievances and the Committee ceasedfunctioning.4.The May 2 employeemeeting; changes in termsand conditions of employment;withdrawal of benefitsAs indicated above, the Committee had presented toO'Brien, Sr., a list of employee grievances and demandsto improve their terms and conditions of employment.Since the Committee refused to sign the Memorandum ofUnderstanding,O'Brien,Sr.,calledameetingofemployees on May 2 about 4 p.m. after the close of theday shift to announce his decision respecting theirdemands. Using the list as a guide, O'Brien, Sr., discussedeach demand separately. He agreed to do the following:(1) grant employees a 3-week vacation after 10 years ofservice instead of 7 years, as requested;" (2) supplyadditional shop towels, although he thought the employeeswere wasting those already being furnished to them; (3)procure more and better safetygoggles and call ina safetyinspectorto improve the Company's safety program; (4)provide better lighting facilities by cleaning and replacinglights andinstallingadditional ones; and (5) institute forthe firsttime a sickleave policy which granted employeesone half day sick leave per month which could not beaccumulatedbeyondoneyear,althoughemployeesrequested a 3-year accumulation period. On the otherhand, O'Brien, Sr., rejected the employees' demands forovertime pay for work in excess of 8 hours per day; animproved systemof wage increases;Blue Shield coverageat Company expense, although he stated that he wouldreconsider thismatter at some future time; and anincrease in premiumpay for night-shift work.After O'Brien, Sr., finished his talk, O'Brien, Jr., madesome comments of his own.Expressingsurprise at thesmall number of grievances that had been presented, hestated that he saw noreasonfor bringing "a third partyinto the act" since "thiswas something... [the Companyand the employees] could resolve between" themselves. Healso saidthat "the door was open at any time, and . ..[theCompany] would bewillingto discuss with themsalary increases,or any other complaints they had . . .[and] that the Company.welcome[s] . . . [its]employees calling to.[its]attention things . . . [itdoesn't] recognize ... in the plant.""According to O'Brien, Sr., the only action subsequentlytaken by him with respect to the employee complaints wasto furnish the employees with more towels; to install anumber of lights, leaving a few more still to be installed;and to procure new safetyglasses.In June, employee Dahlquist had a conversation withO'Brien, Sr., in which he asked O'Brien,Sr.,whether hewas entitled to sick leave for the time he took off fromwork the day before to take his wife to the hospital.Dahlquist testified that O'Brien, Sr., answered, "Oh, no,anythingdiscussedatthe lastmeeting [apparentlyreferring to the May 2 meeting] is now null and void sinceyou turned your backon us." r9Denying making thequoted remark, O'Brien, Sr., testified that what he did saytoDahlquistwas that his sick leave proposal wasapplicable to the employees only and not where theirwives were involved and that, in any event, the proposalwas not put into effect because he had not heard from theemployees regarding it and unfair labor practice chargeshad been subsequently filed against the Company.A difficult credibility problem is obviously presented bythisconflict in testimony. Considering O'Brien, Sr.'s,inclinationto engagein conduct to undermine the Union'sorganizationaleffortsand the fact that Dahlquistappeared to me to be a person with a better memory ofthe event than O'Brien,Sr.,and not one who wouldcontrive a story, I credit Dahlquist's testimony. In sodoing, I am mindful of the fact that there is nothing in therecord to indicate that the sick leave policy was intendedto apply to Dahlquist's situation. On the other hand,whatever the sick leave policy, there is also no evidencethat its effectiveness or the granting of the employees'other demands at the May 2 meeting was made contingentupon the employees' acceptance.5.The Union's requests for recognitionOn May 13, union business representatives, KermitBurrowsandJamesBagwell,appearedattheRespondent's plant where they met General ManagerO'Brien, Sr. After introducing themselves, Burrows statedthat the Union represented a majority of the Respondent'semployees in a production and maintenance unit andrequestedrecognitionastheemployees'exclusivebargainingagent.O'Brien,Sr.,was then handed astandard form Letter of Recognition, which described theunit in detail, for himto sign.After reading it, O'Brien,Sr., stated that he was the wrong person to contact sincehis son, O'Brien, Jr., and a Mr. Reynolds owned thebusinessand both were out of town but would return onMay 15. Burrows then replied that he and Bagwell wouldreturn on that date. In the course of the conversation,O'Brien, Sr., mentioned that there were approximately 20to 23 employees in the Company's employ. Before leaving,based on the former's credited testimony.According to O'Brien,Sr., theonly conversation he had with Coke concerning the memorandum was athis meeting with the Committee.He also testified that he did not make thestatements imputed to him by Coke,as indicated above,although he"might have said something like" there was no harm in signing thedocument, which was intended to protectCoke,as well as himself.'The above findings are based on Dahlquist's credited testimony."No employee,however,was then eligible for the 3-week vacation forthe reason that the Company was then in existence only 8 years It is alsonoted that no testimony was presented concerning the other employeevacation proposals,except with respect to employee Pamela Moore'aabsence due to pregnancy,which will be later discussed.'The aboveembodies quotationsfrom O'Brien,Jr.'s, testimonyIfind itunnecessary to determine,as Coke testified, whether O'Brien, Jr., alsomade certain antiunion remarks in view of the fact that such statements donot appear to be coercive or more than a prediction of economicconsequences that follow from union organization"It is not contended that the sick leave offeredby O'Brien, Sr., actuallyapplied to Dahlquist's situationOn cross-examinationby theRespondent'scounsel,Dahlquist testified that he signed a union authorization card onJuly 29, 1968, for the reason that O'Brien,Sr., had gone back on his wordwhen he said everything was null and void,although he(Dahlquist) waspreviously opposedto the Union ARROW SPECIALTIES, INC.theUnion's representatives apprised O'Brien, Sr., thattheywere fully aware of the Company's attempts tobargain with the employees, to form a committee, and toinduce the committeemen to sign a statement exoneratingtheCompany from responsibility for forming theCommittee.O'Brien,Sr.,however, insisted that theemployees "came to" the Company on their own volition.On May 15, Burrows and Bagwell returned to the plantwhere they conferred with the Respondent's president,O'Brien, Jr., in O'Brien,Sr.'s, presence. Burrows repeatedthe Union's majority claim and requested O'Brien, Jr., tosign the form Letter of Recognition, which was handed tohim.O'Brien, Jr., read this document and returned it,questioning theUnion's assertedmajority.Burrows,thereupon,offered to submit the signed authorizationcards, which the Union had received from employees, to aneutral third party to substantiate the Union's majorityclaim.O'Brien, Jr., however, rejected this offer; statedthat, if the Union believed it had a majority, it shouldsubmit to a Board-conducted election; and declared thathewould not be coerced into recognizing the Unionwithout an election. Burrows disavowed any intention tocoerce him and assured him that this was strictly abusiness matter and that personal feelings were extraneoussince they might have to bargain with each other at somefuture date.He also declined to pursue Board electionprocedures and declared that he knew that the Companyhad already bargained with employees in the unit and thatitwas trying to dissipate the Union's majority status. Onthis note, the meeting ended.The next day, Bagwell sent the Respondent a letterwhich was received on May 17,confirmingtheUnion'sMay 15 oral request for recognition, repeating its offer tosubmit to a card check by a neutral third party, andasserting its readiness to institute negotiations.On thesame day (May 16), O'Brien, Jr., sent the Union a letterinwhich he reiterated his previously expressed doubt oftheUnion's majority status and justified his refusal torecognize the Union on the all too familiar ground thatcards were unreliable proof of employees' true desires forunion representation. In addition, he wrote that hedeclined recognition because he had serious questionsconcerning "the proper scope and composition of theappropriatebargaining unit.Concluding,O'Brien, Jr.,declaredhiswillingness to bargainwith the Union if itwon certification after a Board election.On May 16, the Respondent also filed a representationpetition for an election in a production and maintenanceunit (Case l4-RM-338). The Union, in turn, filed anunfair labor practice charge against the Respondent,alleging, among other violations, an unlawful refusal tobargain(Case 14-CA-4688).6. The contemplated promotion of employee CokeCoke was subpened by the General Counsel to appearas a witness in Case 14-CA-4688 on August 27. A day orso before Coke was to appear at the hearing, ForemanHogan came to Coke's machine and asked him to joinhim in a cup of coffee, stating that he had something todiscusswith him. Coke agreed and, in the ensuingconversation,Hogan told him that the workload was toomuch for him (Hogan) to carry; that he needed anassistant;that,aftereliminating a number of namedemployees for various reasons, he concluded that Cokewas his preference; that he had spoken to O'Brien, Sr.,about making Coke his assistant;10 that O'Brien, Sr., wasagreeable to the idea; and that the promotion would313probably mean a wage increase. In answer to Hogan'sinquiry, Coke indicated that he was interested in that job.Hogan then stated that, "when this mess.[was] allover," he would get Coke as his assistant and suggestedthat he talk to O'Brien, Sr., about this matter. AccordingtoHogan, prior to speaking to Coke, he had actuallydiscussed the matter with O'Brien, Sr., and Liptai.Because the complaint case was settled, as previouslynoted, no hearing was held. It also appears that nothingfurther was said or done with respect to Coke's promotionuntil the September 30 episode related below.C. Postsettlement Conduct1.The September 30 conversationAbout September 27, Coke went to O'Brien, Sr.'s,office to discuss the condition of several machines whichwere badly in need of repairs. Both O'Brien,Sr., and Jr.,were present. In the course of their discussion, O'Brien,Jr.,made it clear that the Company was in no financialposition to buy new machinery and that he and Mr.Reynolds, owners of the Company, had exhausted theirfunds to construct their new building."Because of O'Brien, Jr.'s, statements concerning theRespondent'sfinancialproblems,Coke returned toO'Brien, Sr.'s, office on September 30. Coke informedO'Brien, Sr., that he came there "in the interest of thecompany" and suggested that, instead of writing campaignletters to the employees, which the Company was doing, itwould be "better off" if O'Brien, Sr., would talk to theemployees and "just level" with, and inform, them of theCompany's financial situation, as O'Brien, Jr., had donein their September 27 conversation. Thereafter, O'Brien,Sr., after exacting a promise from Coke that nothing saidbetween them would leave the office or be communicatedto the Union, raised the subject of the election and askedCoke how he thought the election would go. When Cokereplied that he had no idea, O'Brien, Sr., remarked thathe had written the names of employees on a piece ofpaper and concluded that the election outcome would be a"toss up," adding that he did not mind saying that at onetime he thought Coke, his wife, and Billy Roberts (Coke'sbrother-in-law) would vote for the Union. O'Brien, Sr.,then informed Coke that he was thinking of making him.,an assistant foreman" and, just as Hogan had previouslydone, reviewed the reasons for eliminating other employeeprospects. Coke then alluded to the embarrassing positionin which he found himself, pointing out that, not only washe receiving various papers in the pending Boardproceedings," but, if he should go to O'Brien, Sr.'s, office"It is not particularly important to determine whether Hogancharacterized the new job as assistant foreman, as Coke testified, or simplyas Hogan's assistant, as Hogan testified"O'Brien,Jr , was obviously in error in placing this conversation "in theend of April" According to O'Brien, Sr., Coke on this occasion alsoexpressed regrets for getting involved with the union. In whatappears tome to be in an exaggerated vein, O'Bnen, Jr., testified,as follows:.we had been getting the impressionfrom Claus Cokeall along thathe didn'twant any part of the union,he kept hammering at us with that,that he wasn'tinterested in the union,he wished he had not gotteninvolved.We were fearful to discuss anything with him, I mean we hadbeen on pins and needles with anything we said because we would be hitwith an unfair labor practice charge. .Coke,on the other hand,testified that only once "atthe verybeginning,"which he "guessed"was in June or July, he told O'Brien,Sr., that he wasnot particularly interested in the Union, but that if a majority of theemployees wanted it,he would be for it,too. Considering the record in thecase,IcreditCoke'stestimony"On behalf of the Committee,Cokewas served with pleadings and other 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDto speak to him,the men would think he was selling themout, and if he should speak to the men,O'Brien, Sr.,would thinkCokewas selling him out.O'Brien, Sr., thenproposedtohaveCokesubstitute forHogan as hisassistant when Hogan went on vacation the Monday afterthe election scheduled to be held on October 4, and thusreplace Liptai who customarily substituted for Hogan inhis absence.In this manner,O'Brien,Sr., told Coke, hewould be eased into the assistant foremanjob.O'Brien,Sr., also advised Coke that the promotion would providefora pay raise of approximately 20 cents. However,O'Brien,Sr., added that, if the election went "the otherway, then ... you have had your chance and you screwedyourself." At this point Coke left the office."2.The October 2 or 3 episodeAboutOctober 2 or 3, Coke wassummoned toO'Brien,Sr.'s, office where O'Brien,Sr., chided him forrevealing to employee Huntsman their discussion onSeptember 30 concerning the source of O'Brien,Sr.'s,knowledge of Huntsman's andCoke's attendance at theMay 8 union meeting.O'Brien,Sr.,observed that thisdisclosure was contrary to Coke's promise that no part oftheir conversation would leave the office. While Coke wasexplaining his position,O'Brien, Jr., entered the office andO'Brien,Sr., told his son thattheywere discussing how he(O'Brien,Sr.) learnedabout Coke'sattendance at theunion meeting. This caused O'Brien,Jr., to remark that"this union deal has got me going crazy." Throwing aletter on his desk, O'Brien,Jr., continued,"They've evengot me charged with breaking the law. . .and I haven'tsaid anything to anybody."3' He then commented that,although he knew one way they could "get rid of thismess,"he was not permitted to say it toCoke.However,afterbeing told by O'Brien, Sr., to proceed anyway,O'Brien,Jr., stated that "if the persons who had signedunion authorization cards would go downto the LaborBoard and get their cards and tear them up, then theunion wouldn't have[a]majority.""3.The cancellation of the electionOn October 3, a day before the scheduled election,O'Brien,Sr., approached Coke and Hogan in the plantand stated that he had just received a telegram that thepapers in this case. In the same capacity,he signed the SettlementAgreement and noted his appearance at the hearing before the TrialExaminer"The foregoing narration of the September 30 conversation is based onCoke's testimony which I find more convincing and accurate than O'Brien,Sr 's, version.,.It appears that at about this time,the Respondent was served with acopy of the charge in Case 14-CA4845."The foregoing account is derived from Coke's testimony.O'Brien, Sr.,denied that he had any conversation with Coke in his office after theirSeptember 30 conversationO'Brien,Jr.,however,testifiedthatonOctober 2 or 3 he walked into his father's office while his father and Cokewere engaged in a conversation,thatCoke declared that he wasdiscontented with the Union and wished he had never gotten involved in it;that he(O'Brien,Jr.) responded that, "if you're so disenchanted with theUnion,why don'tyou tell them so and tell them you'reno longerinterested in being a member of the union;and that Coke made no replyO'Brien,Jr, categorically denied that he told Coke to go to the LaborBoard or the Union to get his card and tear it up.As I have indicated before,Coke impressed me as a persuasive andhonest witness whose recollection of the events in question is more reliablethan that of the O'Brien's. I, accordingly, credit his version.electionwas called off. In reply to Coke's question,O'Brien, Sr., said that he did not know why. At thispoint,Hogan walked away and O'Brien,Sr., remarked toCoke that "[t]hat kind of ties.[theCompany's]hands,"that he would"like to give out raises to thepeople" about which "they're all griping," but that hecouldn't"give out raises because of this union deal."After stating that probably he could "go down to theunion representative and the Labor Board"to see if theywould let him give out raises,he added that he knew"what would end this once and for all, if the fellows whosigned union authorization cards would go down to theLabor Board and get these cards and tear them up, thenthey wouldn't have nothing to go on." Coke thereuponreturned to his machine.1'On the following Monday,October 7,Hogan left onvacation and Liptai substituted for him, as he usually did.The record shows that Coke was never appointedHogan'sassistant.On October 25, the employees went out onstrike.D. Concluding Findings1.With respect to interference, restraint, andcoercionThere can be no doubt that an employer is privileged tooppose a union's drive to organize his employees and tobecome their bargaining agent provided he does not resorttomeasures prohibitedby the Act."Ifind that theRespondent,principally through its GeneralManager,O'Brien,Sr.," in an overzealouseffort toprevent theUnion from establishing itself in the plant, engaged in acourse of conduct which exceeded permissible limits andinfringed upon its employees' self-organizational rights.Without repeating the details,the Respondent,as foundabove, extensively questioned employees concerning theirunion membership, sympathies and activities,the identityof employees responsible for bringingthe Unioninto theplant, the reasons prompting the union movement and theanticipated outcome of the scheduled Board representationelection.Clearly, suchinterrogation, occurring as it did,"in an atmosphere of active opposition to the union,Bourne v.N.L.R.B.,332 F.2d 47, 48 (2d Cir. 1964),without explanation to the employees of the purpose ofthe questioning and under circumstances indicating that ithad no legitimate purpose,EdwardFields,Inc.v.N.L.R.B.,325 F.2d 754, 758-759 (2d Cir.1963), and wasunaccompanied by any assurance against reprisals, seeN.L.R.B.v.Lorben Corporation,345 F.2d 346, 348 (2dCir. 1965),"amounted to a coercive and unwarrantedinvasion of the employees'statutory right to organize.19Also having an inhibiting effect on the employees'freedom to choose a bargaining representative are those"These findings are basedon Coke's credible testimonyO'Brien, Sr.,only admitted that,upon receiving a telegram over the telephone,notifyinghim that the election was called off,he informedCoke ofthis developmentbut denied the rest ofCoke's testimony."Sec 8(c) recognizes this right in these terms-The expressing of any views,argument,or opinion,or the disseminationthereof,shall not constitute or be evidence of an unfair laborpractice under any of the provisionsof this Act,if such expressioncontains no threat of reprisal or force or promiseof benefit."As shown above,there are instances when President O'Brien,Jr , alsoparticipated in this conduct."BryantChuckingGrinder Company v. N.L.R.B,389 F 2d 565, 567(C A. 2), enfg. 160 NLRB 1526, cert.denied 392U.S. 908;StrucksnesConstructionCo, Inc.,165 NLRB No 102. ARROW SPECIALTIES, INC.315instances when the Respondent, with the evident purposeof discouraging union support and demonstrating the lackof need for union representation, solicited employeecomplaints involving their terms and conditions ofemployment; satisfied some of them; announced itsreadiness to discuss wage increases and other "gripes" theemployees had; granteda wage increaseto an employee asa reward for not signing a union authorization card; andadvised another employee of his contemplated promotionat a higher wage rate, if the Union lost the election. Inaddition, in a further effort to pressure employees torepudiate the Union, the Respondent warned them to quittheir jobs if they wanteda union;threatened them withloss of overtime if the plant were unionized;'" conveyed theimpression to an employee that his attendance at a unionmeeting was under surveillance and reprimanded him forattending the meeting;impressed upon another employeethat his union activities were being watched; accused anemployee ofinitiating the unionmovement; requested anemployee toascertainfor theRespondentthe number ofemployees who hadsigned unionauthorization cards;impliedly threatened employees to make available to theCity of St.Louis information relating to their earningsaffecting their city tax liability in order to induce them tosignadocument exoneratingtheCompany fromresponsibility for illegallysponsoringthe formation of theemployeeCommittee; informed an employee thatpreviously promised benefits were withdrawn because theemployees turned their backs on the Respondent; solicitedemployee withdrawal of union cards for the stated reasonto undermine the Union's majority status and thereby toeliminate theUnion from the plant and enable theRespondent to grant employees wage raises; and placedthe blame on the Union for the Respondent's inability toincrease wages.By reason of the foregoing conduct, whether viewed initstotalityor singly, I conclude that the Respondentinterferedwith, restrained and coerced its employees inviolation of Section 8(a)(1) of the Act.2.With respect to the formation of the CommitteeAs previouslydiscussed,shortly after General ManagerO'Brien, Sr.,learned of the Union's organizational drive,he called a meeting of employees,advised them that theyhad no need for a union and proposed that they form acommittee to handle their complaints and grievances.AfterO'Brien, Sr.,Foreman Hogan and Estimator Liptaileftthemeeting,suchacommittee was establishedcomposed of three employee volunteers.The Committeepromptly solicited grievances,whichwere thereuponreduced to typewritten form and submitted to O'Brien, Sr.Except forthis grievance activity,the Committee neverfunctioned and, for all practical purposes,subsequentlydisbanded because of the committeemen's refusal to sign astatement exonerating the Respondent of any connectionwith its formation.Ifind,indisagreementwiththeRespondent'scontention,that the Committee was in nowise related tothe organizing committee mentioned in one of the Union'shandbills,nor was it an outgrowth of that body. On thecontrary,Ifind that it was the Respondent who initiated"in so finding,Irely on O'Brien,Sr's, statements to employee ClausCoke which were made in the context of reprisal action to be taken by theRespondent but not on O'Brien, Sr.'s, remarks to employee Williamswhich were couched in terms of a prediction of the economic consequencesof unionization.and inspired the formation of the Committee,undeniablya labor organization as defined in Section2(5) of the Act,"and who then unsuccessfully sought to perpetuate itsexistence.Inthesecircumstances,IfindthattheRespondent interferedwiththeformationoftheCommittee and contributed support to it and therebyviolated Section 8(a)(2) and(1) of the Act.3.With respect to the refusal to bargaina.The appropriate unitThe parties are in agreement that the followingdescribedunit is appropriate for collective-bargainingpurposes:Allproduction andmaintenance employees at theRespondent's plant at 155 Hanley Industrial Court, St.Louis County, Missouri, excluding office clerical andprofessionalemployees,guardsand supervisors asdefined in the Act.They also agree that 20 employees named in a list of 23employees which the Respondent had submitted to theRegionalOfficeon June 14 in connection with itspreviously filed representation petition (Case 14-RM-338)belong in the bargaining unit. In dispute, however, is theplacement of Paul Hogan, Leonard Schreier, PamelaMoore, whose names also appear on the list, and OliverLiptai,whose name was omitted from the list. It is theposition of the General Counsel and the Union that onlyMoore should be included, whereas the Respondent wouldexcludeMoore but include the other three individuals.Alternatively, theRespondent argues that if Hogan isexcluded as a supervisory employee, Doyle Stevensonshould be excluded for the same reason. We turn to aconsideration of these questions.HoganThe Respondent operates a contract machine shopunder the overall supervision of GeneralManagerO'Brien, Sr., whose responsibilities encompass not onlyproduction,but also purchasing, shipping and othernonsellingfunctions.Directly under him in the shop isHogan who oversees the work of some 16 employees onthe day shift. On the basis of a work sheet received fromO'Brien,Sr., it is Hogan's responsibility to process,schedule and assign jobs to be worked on the variousmachines,furnishing the operators with the tools, camsand otheritems neededto run the jobs. When theoccasion arises,Hogan is "a trouble shooter" who repairsequipmentandmakes tools.He devotes more timesupervisingthe automatic screw machine operations thanthesecondary operations" where additional work isperformed on the parts fabricated by the screw machines.Although primarilyassignedto the day shift, his dutiescarry him over "quite a bit" to the night shift on whichabout four employees are employed. As he does on theday shift,Hoganlines up the jobs to be performed on thenight shift and selects the particular tools and cams to beused on the differentmachines.Like the rank-and-file"Sec. 2(5) of the Actincludes within its definition of labor organizationany "employee representation committee or plan,inwhich employeesparticipate and which exists for the purpose,in whole or in part, of deahngwith employers concerning grievances, labor disputes,wages, rates of pay,hours of employment, or conditionsof work.""Hogan testified that there is a "sort of leadman"who assists him in thesecondary department. 316DECISIONS OFNATIONALLABOR RELATIONS BOARDemployees,Hogan wears work clothes and is paid anhourly rate and overtime. However, he is not required topunch a timecard which rank-and-file employees must do,but at the end of the day notes the total number of hourshe had worked."In addition to his production duties, Hogan interviewsapplicants for employment and reports to O'Brien, Sr.,whether or not they are acceptable. O'Brien, Sr., in turn,does the actual hiring and determines the wage rate to bepaid the new employees. Hogan may either grant anemployee's request for time off or may tell him to askO'Brien,Sr.OliverLiptai,whose status will later beconsidered, testified that he thought that it would beHogan who "more or less" would get into "the area" ofmaking effective recommendations with respect to thehiring, firing and promotion of employees, wage increasesand time off. Moreover, the record shows that on oneoccasion O'Brien, Sr., informed employee Burkett that hewouldgranthimawage raise only if Hoganrecommended it and then gave him the increase uponHogan's recommendation. The record further disclosesthatHogan also advised employee Coke that he wasconsideringhim for promotion as his assistant aftereliminating other prospects. Finally, it is significant that,when O'Brien, Sr., proposed at the April 20 meeting thattheemployees select a Committee to handle theirgrievances,O'Brien,Sr.,accompanied by Hogan andLiptai, left the room so that the employees could act onthe proposal.In view of the foregoing, I find, contrary to theRespondent'scontention,thatHogan possesses theauthority both to make effective recommendations withrespect to the status of employees and responsibility todirect employees in a manner requiring the exercise ofindependent judgment and discretion to constitute him asupervisorwithin the meaning of Section 2(11) of theAct." Accordingly, Hogan is excluded from the unit.StevensonAs indicated above, the Respondent's alternativeposition is that Stevenson should be excluded as asupervisory employee if Hogan was. Stevenson appears tobe the most experienced worker on the night shift whichemploys between three and five employees. °' Althoughcharacterized as a leadman, the employee list which theRespondent had submitted in the representation case,classifiedhim as "apprentice set up man."WhenStevenson reports for work, he customarily receives fromHogan the daily assignment of work that he and the othersecond-shift employees are to perform on their machines.Hogan also selects the tools and cams required for theparticular jobs, which Stevenson furnishes the operators.Stevenson, himself, spends approximately 60 to 70 percentof his time operating machines and the balance of his timehelping other employees do their work and solve theirproblems. He also makes needed repairs to machines. IfStevenson encounters difficulties with which he could not"It appears that management and the employees have the same BlueCrosshospitalization coverage.'Sec 2(l 1) providesThe term "supervisor"means any individual having authority in theinterestof the employer,tohire,transfer,suspend,lay off,recall,promote,discharge,assign,reward,or discipline other employees, orresponsibly to direct them,or to adjusttheir grievances,or effectively torecommend such action,if in connection with the foregoing the exerciseof such authority is not of a merely routine or clerical nature, butrequires the use of independent judgmentcope, he calls Hogan.Stevenson has a key to the premises and at the end ofthe shift sees that the windows are closed, the lights areturned off, and the doors to the shop are locked. Likeother employees, he punches a timeclock and is paid anhourly rate which is equal to, or lower than, that paid toseveral employees on the day shift. There is no evidencethat he enjoys any of the attributes of a supervisor asdefined in the Act or that his status is comparable withHogan's.As I find that Stevenson has the same interest in thetermsand conditions of employment as the otheremployees, I include him in the bargaining unit.LiptaiLiptai is an estimator who shares an office withGeneralManager O'Brien,Sr., in a part of the buildingnot visible from the shop. His principal duty is to preparebids for jobs. This involves determining the quantity andcost of materials needed, the time factor in running thejob,and the type and quantity of tooling required.Between 70 and 75 percent of his time is devoted tofiguring bids, which are then reviewed by O'Brien, Sr.,and, if approved, are submitted to the customers. Whenthe Respondent is awarded a job, Liptai orders the toolingandmaterials.The cost of the tooling amounts toapproximately $2,000 to $2,500 a year. During theprocessingphase of a job, Liptai checks the progress ofthe work in the shop and whether the produced parts meetspecifications; instructs operators on how to perform theparticular job; assistsin ironingout difficulties; supervisesthe inspection of parts; returns to the supplier the toolsand cams which require reworking; and occasionally setsup a secondary machine for an operator. According toLiptai, he spends about 25 to 30 percent of his time in theshop.On occasion he may leave the shop to discusscomplaints with customers or to bring tools to a supplierto be reworked. Sometimes he also oversees the shippingof completed parts.Unlike shop employees, Liptai wears street clotheswhile at work, does not punch a timeclock, and receives afixed salary which exceeds the wages paid shop employees.His working hours are also different from those of theshop employees. During Foreman Hogan's absence, Liptaisubstitutes for him.When questioned at the hearingwhetherhehad the authority to make effectiverecommendations with respect to the hiring and firing ofemployees,raising wages,granting employees timeoff orpromoting employees, Liptai gave this ambiguous answer:Well, I think so. I think in a way I could. It never hascome up, but I think Mr. Hogan would be more or lessin that, but I don't get into that area.As indicated above, Liptai's name was omitted fromthe list of unit employees which the Respondent hadpreviously submitted in the representation case and, withO'Brien, Sr., andHogan,withdrew from the April 20meeting when the employees considered O'Brien, Sr.'s,committee proposal."The description of Stevenson's duties are confined to the times relevantto the issues in this caseAccording to Stevenson'suncontradictedtestimony,in September 1968, which was subsequent to the critical dates,O'Brien, Sr, told him that he was in charge of the second shift and that,instead of doing setup work,he was to supervise employees and inspecttheirwork.Previously,he had been appointed leadman and did noinspection work. In September,Stevenson was also given a wage increase.Notwithstanding the change in duties, Stevenson continued to operatemachines ARROW SPECIALTIES, INC.On the basis of the foregoing,Ifind that whether ornot Liptai possesses the authority to constitute him asupervisor within the meaning of the Act,he does notshare a sufficient community of interest with the shopemployees towarranthisinclusionintheunit.Accordingly,Liptai is excluded.SchreierSchreier reached his 70th birthday in August 1968. Hehad previously retired at the age of 65 when he beganreceiving social security benefits.About a year or so later,Schreier decided to return to work on a part-time basisand obtained employment with the Respondent with theunderstanding that his hours would be limited so that hisgross earnings would not exceed the maximum amountallowed Social Security annuitants.For 1968,the amountwas $1,800.Accordingly,Schreier has been working 5days in Bach 2-week period,'6except that where there is afifthweek in any 2-month period he does not work thatweek at all. Unlike unit employees,he receives no paidholidays or vacations and limits his workday to 8 hours.The Board has traditionally excluded from bargainingunits Social Security annuitants who limit their earningsto the maximum amount allowed recipients of socialsecurity.07While theRespondentmakes a cogentargument for Schreier's inclusion in the unit based on theCourt's decision inIndianapolis Glove Co.v.N.L.R.B.,"which held that Social Security annuitants share asufficient community of interest with full-time employeesinterms and conditions of employment,theTrialExaminer is bound by Board precedent until the Boarddecides to change it.Accordingly,Ireluctantly excludeSchreier from the unit.MoorePamelaMoore left her job on May 9,before theUnion'sfirstdemand for recognition, because of herpregnancy.Although she gave birth on September 25, shenever advised the Respondent that she wanted to return towork."The General Counsel contends that Moore was onmaternity leave and therefore should be included in theunit.The Respondent,on the other hand,insists that shehad quit her employment on May 9 and that therefore sheshould be excluded from the unit.The record discloses that about 3 weeks before Moore'sdeparture,O'Brien, Sr.,discussed with Moore her presentand future job intentions.According to Moore, O'Brien,Sr., asked her whether she intended to quit or take a leaveof absence or "what" and that she replied that shepreferred a leave of absence.Moore further testified thatO'Brien,Sr., suggested that she change her hospitalizationinsurance and make arrangements for the payment of thepremiums because the Company was not going to"In September 1968 the number of days worked in a 2-week period wasreduced to four."Taunton Supply Corp.,137NLRB 221-223;The Kostel Corporation,172NLRB No. 167;John P. Krystymak,d/b/a Red & White SuperMarkets,172 NLRB No. 210.400 F.2d 363(C.A. 6), decided September 13, 1968."Moore testified that in the middle of November she received permissionfrom her doctor to return to work but that she was "just in no hurry" todo so and"decided to wait a couple of weeks."It is noted,however, thatthe strike at the Respondent's plant,which began on October 25, was stillin progress in November.The Respondent states in its brief that,after thehearing,Moore sent word to the Company through the Union that she wasnot interested in returning to work.317continue her insurance while she was"on leave."Moorefurther testified that a day before she left,O'Brien, Sr.,asked her about her health,and when she planned onreturning;that she answered that since she expected togive birth on October 25, she would probably return thefirst or second week in November;and that O'Brien, Sr.,stated,"O.K., adding,however,that her return woulddepend on whether"the union gets in or not whether wewillneedyouortakeyouback."Undercross-examination,she testified that her testimony that shewas on leave of absence was in her own words.O'Brien,Sr.,admitted talking toMoore about herpregnancy and leaving her job and that she told him thatshe wanted to return after her baby was born.He alsotestified that he informed her that she was a good worker;that he had no objection to her returning,ifwork wereavailable;and that he suggested that she call him whenshe was ready to return.According to the undisputed testimony of Kay Foster,O'Brien,Sr.'s, secretary,which I credit,Moore asked herabout a week before she left to find out from O'Brien, Sr.,whether he would advise the unemployment insuranceagency that she was fired so that she could qualify forunemployment benefits.Moore also told Foster that shewas informed by that agency that she would not beeligible for benefits if she quit her job but would be if shewere discharged.Foster,thereupon,conveyed this messagetoO'Brien,Sr.,but refusedMoore'srequest.Fostertransmitted this reply toMoore.O'Brien,Sr., testifiedthat he, too,lateradvisedMoore that he would notcomply with her requests"It is clear that since the Company's inception it had nomaternity leave policy.Indeed,itappears thatMoore'ssituation was the first time that the question had arisen.In addition, it appears that,following her departure,Moore's name was not retained on the Company's payrollrecords as an employee.From a careful analysis of all the relevant evidence," Iam persuaded that O'Brien, Sr.'s, testimony regarding hisconversation withMoore is more reliable than Moore'sand reveals that O'Brien,Sr.,had no intention ofcontinuingMoore as an employee during her absence. Atmost, it appears that O'Brien,Sr., expressed a favorableinclination to reemploy her should she decide to return towork after the birth of her baby,provided work wasavailableand circumstances permitted him to do so.Substantiating O'Brien,Sr.'s, testimony that Moore hadresigned is Foster's uncontradicted and credible testimonythatMoore requested her to ask O'Brien,Sr., to informthe unemployment insurance agency that Moore was firedbecause if she had quit she would not be entitled tounemployment benefits.As Moore lost her employee status before the Uniondemanded recognition from the Respondent, she isexcluded from the unit."Moore testified that she did not remember discussingthe subject ofunemployment insurance with O'Brien,Sr. I find O'Brien,Sr.'s, testimonycredible in this respect"Thisincludes the testimony of President O'Brien,Jr.,and employeeCoke regarding O'Brien,Sr.'s, remarks at the May 2 meeting concerningMoore's leavingthe Company.Ihave also taken into consideration thefact thatMoore'sname appears on the list of employees which theRespondent had submitted to the Regional Office in connection with itsrepresentation petition. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Majoritystatus; refusal tobargainIt follows from my findings respecting the compositionof the appropriate unit that at all critical times during theweekly payroll period endingMay 17, there were 20employees in that unit. The General Counsel claims thatat such times the Union enjoyed majority status evidencedby authorization cards signed by the Respondent's unitemployees."As discussed earlier in this decision, the Union made itsinitial request for recognition onMay 13 when UnionRepresentativesBurrows and Bagwell conferred withGeneralManager O'Brien, Sr. However, on that date theUnion had 10 authorization cards51 which manifestly fellshort of a majority entitling it to recognition. Nor did theUnion have a card majority on May 15 when it returnedto the plant to discuss recognition with President O'Brien,Jr.The record is too equivocal to support the GeneralCounsel'scontentionthatonMay 15 the Union hadreceived two additional cards from employees Burkett andPrettyman. Thus, although Burkett's card was dated May15, 1968, he could not recall when he signed it" and he, aswell as the Union's representatives and other witnesses fortheGeneral Counsel who had anything to do with thecard, denied dating the card. However, it is undisputedthatBurkett and Prettyman received blank cards fromemployee Huntsman on the same day shortly before theirshift ended, which they promptly signed and returned toHuntsman. Significantly,Prettyman's card was datedMay 16, 1968, and he testified that he had signed it onthat date." Huntsman, however, could not recall the datehe gave the cards to Prettyman and Burkett."These cards read,as followsYES, I WANT THE IAMI. the undersignedemployee of(Name of Company)authorizeDistrict9.InternationalAssociationofMachinistsand Aerospace Workers (IAM) to act as my collective bargainingagent for wages,hours and working conditionsIagree thatthis cardmay be used either to support a demand for recognitionor an NLRB election, at the discretion of the unionNAMEDATEHOME ADDRESSPHONECITYSTATEZIPJOB TITLEDEPTSHIFTSIGN HERENOTEThisauthorization to be SIGNED and DATEDinEmployee'sownhandwritingYOUR RIGHT TOSIGN THIS CARD IS PROTECTED BY FEDERAL LAW.RECEIVED BY (Intial)."Since I have excluded Moore from the unit,her card, which was signedon April 19,is not counted.On the other hand,the 10 cards includes onesigned onApril 22 by employeeStevenson who, I have found,belongs inthe unit.Employee Coke testified that about May 15, some 10minutes after he got off from work at 4:30 p.m.,Huntsman delivered Prettyman's and Burkett's cards tohim; that thereafter outside the shop he met InternationalRepresentativeBagwellwho informed him that theRespondent had "just" rejected the Union's request forrecognition; and that he (Coke) thereupon handed Bagwellthe two cardsinquestion.AccordingtoBagwell, hereceived these cards from Coke on May 15 at the timeand place indicated by Coke about an hour or hour and ahalf after O'Brien, Jr., declined to recognize the Union.However, in an affidavit which he gave a Board Agent,Bagwell stated it was on May 17 when Coke deliveredPerryman's and Burkett's cards to him." In view of theforegoing, I find that the General Counsel failed to provethat the Union had a card majority at the time itrequested recognition on May 15.On the other hand, I find, in accordance withPrettyman's credible testimony, that he and Burkett didsign authorization cards onMay 16, which they thendelivered to employee Huntsman, who was acting onbehalf of the Union. These cards thus gave the Union acardmajorityof 12 out of 20 employees in theappropriate unit. I therefore find that the next day whentheRespondent received the Union's May 16 letter inwhich the Union reiterated its recognition request andoffered to submit proof of its majority status to a neutralparty,theUnion was actually the duly designatedbargaining representative of the Respondent's employees,"whom the Respondent was obligated to recognize, unlessithad a good-faith doubt of the Union's majority status."Although Burkett testified that he was unable to recall when he signedthe card, he statedthat hebelieved it wasMay 25.However, inview of theother evidence discussedabove,Ifind that this date isdefinitely a poorguess"Prettymanalso testifiedthat about 3 weeks earlier he had signedanother authorizationcardwhich he had deposited in a letter box butwhich"never did show up " It is noted that theback of the cardcontainedthe Union's name and address and provided for prepaid postage."The affidavit reads27)On May 17,1968, Bert Townsend organiser[sic],and 1,went toArrowand met with Klaus[sic]Coke,Huntsman,JerryWilliams, andLeora [sic]CokeI told them,out in the street again,thatthe Companyhad fileda petition and that we were goingto file chargeswith theNLRB Atthat time Klaus Coke gave me two more cards, signed byIsaac Perryman and Virgil Burkett .rsssr29) All thecardsfrom Arrowemployees,were either received by us inthe mail, or given tome by Cokeon May17, 1968Townsend was not produced as a witness and, although Huntsman,Williams and LeonaCoke testified, theydid not cover this episode.Bagwell also produced an appointment book purporting to contain anentry showing the delivery of two cards on May 15 In lightof all theevidence,this entry does not convince me that Bagwellreceived the twocards in question on that date"The Respondent does not challenge in its briefthe validity of theUnion's authorization cards, although it raised objectionsto thereceipt inevidence of the cards of employees Bell, Childers,TerranceHall, Brelsford,Burkett, and Prettyman.Ioverruledthese objections and now adhere tomy rulings. I find that Bell's card was properly authenticatedby Moore.McEwen Manufacturing Companyand WashingtonIndustries,Inc,172NLRB No.99.With respect to the cards of the other named employees, Ifind,on the basis of all the circumstances surrounding their execution,including the Union's handbills and leaflets,and the languageof the cards,thattheseemployees did not sign the cards in reliance on anyrepresentation by a union solicitor that the sole purpose of the cards wasto secure a Board election.On the contrary,Ifind that these signersclearly intended by their act to designatethe Unionas their bargainingagent.Accordingly, I find that these cards are valid to establish theUnion'smajority statusLevi Strauss& Co ,172 NLRB No. 57In addition to the above-mentioned 12 cards, the cardof employee Hof ARROW SPECIALTIES, INC.The Respondent maintains that it acted in good faith inquestioning the Union'smajority and insisting on a Boardelection to determine the Union's right to represent theCompany's employees. I find otherwise.It is settled law that a Board-conducted election is notthe only method whereby a union may establish that it hasbeen designated by a majority of employees in anappropriate unit to represent them in collective bargainingwith their employer.SB It has alsobeen held that "where aunion has obtained valid authorization cards from amajority of the employees in an appropriate unit, theemployer is vulnerable to a Section 8(a)(5) violation if,absent a good-faith doubt as to its majority status, herefuses to recognize and bargain with the Union."" I finditdifficult to accept the Respondent's protestations ofgood faith. Certainly,itsaggressive campaign,describedearlier in thisDecision,toprevent theUnion fromorganizing its employees does not reflect well on itsasserted reason for refusing to recognize the Union.Indeed,its aborted attempts to establish a committee tohandle employee complaints and grievances as a substitutefor union representation betrays a predisposition not todealwith the duly designated representative of itsemployees.It is true that the Respondent expressed awillingness to bargain with the Union if it won a Boardelection.However, when, as part of the settlement of theunfair labor practice charge against the Respondent inCase 14-CA-4688, the Union willingly withdrew the8(a)(5) allegations of its charge and agreed to submit itsrepresentationclaimtothetestofaballot,theRespondentmade the holding of a fair electionimpossible.Not only did it post a side notice whichdefeatedthe intent and purpose of the settlementagreement,but engaged in other unfair labor practices inbreach of the terms and conditions of that agreement. Asa result, the Regional Director properly vacated thesettlementagreement and indefinitely postponed thescheduled representation election.Furthermanifesting adeterminationnot to deal with the Union is theRespondent's solicitation shortly before the scheduledelectionof employee withdrawal of their authorizationcards to destroy the Union's majority.Insum,Ifindthat theRespondent'srefusaltorecognize and bargain with the Union was prompted, notby any honest belief that the Union did not enjoy majoritysupport,butbyitscompleterejectionofthecollective-bargaining concept and its desire for additionaltime to dissipate the Union's majority. Clearly, such anattitudecannotbereconciledwiththebargainingobligation imposed on employers by the Act.The Respondent,nevertheless,argues that,despite theUnion's majority status, it should not be found guilty ofan unlawful refusal to bargain because the Union itselfdemanded recognition in bad faith initially when it did notrepresent a majority of the employees and subsequentlywhen it lacked knowledge whether or not it actually did.Assuming this would be a valid ground for exoneratingwas received in evidence over the Respondent's objection.This card wassigned and mailed to the Union on May 16. Although I adhere to myruling receiving the card in evidence,Iwill not count it in determining theUnion'smajority status for the reason that it appears that Hof had signedthecardinrelianceonInternationalRepresentativeBragwell'srepresentation that the Respondent had rejected the Union'sbargainingrequest and that the card was needed to secure an election."UnitedMineWorkers ofAmerica v.ArkansasOak FlooringCompany,351 U.S. 62, 72, In 8;N.L.R B v.ArkansasGrain Corporation,390 F.2d 824, 828 (C.A 8)."N L R.BvArkansasGrainCorporation,supra,828319theRespondent, I find no factual support for itscontention.On the contrary, I find that the Union madeits earlier recognition requests in the honest belief that itrepresented a majority of the employees in an appropriateunit.The record shows that on May 13 and 15, the Unionhad 11 cards and acted only after it had verified fromemployee Claus Coke's count of the number of timecardsin the rack at the timeclock and Union RepresentativeBagwell's count of employees entering and leaving theplant during the shift change that there were about 20 or21 employees who belonged in the unit. Although I haveexcluded one card signed by Moore because she had leftthe Respondent's employ before the Union's first request,there is nothing in the record to impugn the Union'sbelief, although erroneous, that Moore was on maternityleave and therefore retained her employee status for thepurpose of determining the Union's majority. Moreover,simply misjudging the size of a unit is no justification fordepriving employees of their right to representation where,as here, the Union actually represented a majority of theemployees at the time the Respondent received its lastdemand for recognition.60Accordingly, I find that the Respondent, in disregard ofits statutory obligation, refused to recognize and bargainwith the Union on and after May 17, as the exclusiverepresentativeoftheCompany's employees in anappropriate unit and thereby violated Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andits free flow.V. THE REMEDYPursuant to Section 10(c) of the Act, as amended, Irecommend that the Respondent be directed to cease anddesist from engaging in the unfair labor practices foundand to take certain affirmative action designed toeffectuate the policies of the Act.To remedy the Respondent's unlawful refusal to fulfillits statutory obligation, I recommend that it be directed tobargain,on request, with the Union as the exclusiverepresentative of the Company's employees in the unitfound appropriate herein. Even were I to find that theRespondent did not violate Section 8(a)(5) of the Act, Iwould still recommend a bargaining order in view of theserious and pervasive nature of the Respondent's unfairlabor practices which manifestly destroyed the laboratoryconditions necessary for the holding of a free and fairelection in which the Union's strength could be reliablytested.""N L R B v ArkansasGrainCorporation,supra,relied upon by theRespondent,is clearly distinguishableThere,unlike here, the union firstachieveda majority several daysafter the employer receivedthe union'slast demand for recognitionMoreover,in the cited case, the court foundthat the union did not act in the"honest but mistaken" belief that itrepresenteda majority of the employeesat the critical times.In the presentcase,I have found otherwise."N L R B v. Delight Bakery, Inc,353 F 2d 344, 346-347 (C.A. 6),enfg 145NLRB 893, 908-909. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDSince the Committee becamedefunct shortlyafter itsformation,the customary disestablishment order is notrecommended.On the other hand,the nature and extentof theRespondent'sunfair labor practices reveal apotential danger that the Respondent might commit otherunfair labor practices proscribedby the Act.Accordingly,I recommend that the Respondent be ordered to cease anddesist from in any other manner infringing upon the rightsguaranteed employees in Section7 of the Act." Theposting of an appropriate notice to employees is alsorecommended.Uponthe basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within themeaningof Section 2(5) of the Act.3.All productionand maintenance employees at theRespondent'splantat 155Hanley IndustrialCourt, St.Louis County,Missouri,excluding office clerical andprofessional employees,guards and supervisors as definedin the Act,constitute a unit appropriatefor thepurpose ofcollectivebargaining within the meaningof Section 9(b) ofthe Act.4.At allmaterial times herein sinceMay 16,1968, theUnionhas been the exclusive bargaining representative ofthe employees in the aforesaid appropriate unit within themeaning of Section9(a) of the Act.5.By refusing on and afterMay 17,1968, to recognizeand bargain collectively with the Union as the exclusiverepresentative of the employees in the above-describedappropriate unit, the Respondent has engaged, and isengaging,in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By promoting,supporting and otherwise interferingwiththe formation of the Committee,a labor organizationas defined in Section2(5) of the Act, theRespondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(2) of the Act.7.By reason of the foregoing conduct and its antiunionactivitiesset forthin section III, D,1, the Respondent hasinterfered with,restrained and coerced employees in theexerciseof their statutoryrightswithin the meaning ofSection8(a)(1) of the Act.8.TheRespondent has not engaged in other allegedconduct inviolation ofSection 8(a)(1) of theAct, exceptas found above.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,and pursuantto Section 10(c) of the NationalLaborRelations Act, asamended,itisordered that the Respondent, ArrowSpecialties,Inc., St.Louis County,Missouri, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withDistrictNo. 9, International Association of MachinistsandAerospaceWorkers,AFL-CIO,as the exclusiverepresentativeof the employees in the unit describedbelow,concerningratesofpay,wages,hoursofemployment, and other conditions of employment:Allproductionandmaintenanceemployees at theRespondent's plantat 155Hanley IndustrialCourt, St.Louis County,Missouri,excludingoffice clerical andprofessionalemployees,guards and supervisors asdefined in the Act.(b) Sponsoring,supporting or otherwise interfering withthe formation of an employee committeeor other labororganization as definedin the Act.(c)Coercivelyinterrogating employees concerning theirunion membership,sympathies,and activities, the identifyof employees responsible for bringingtheUnion into theplant, the reasonswhich promptedthe union movement,and the anticipated outcome of any Board-conductedelection.(d)Requestingany employee to ascertain for theCompany thenumber of employees who signed unionauthorizationcards;accusinganyemployeeofresponsibility for initiating the union movement;warningunion supporters to secureother employment;threateningemployeeswithloss of overtime in reprisal for organizing;threatening employees in any mannerin order to inducethem to sign a document absolvingthe Company fromresponsibility for illegally sponsoringthe formation of anemployee committee to handle their complaints andgrievances;reprimanding employees for attending a unionmeeting or giving them the impressionthat the Companywas keeping union meetingsand their activities undersurveillance;granting,promisingor offeringto discusswith employees wage increases,improvements in termsand conditionsof employment or promotions for thepurpose of discouraging them from supportingthe Union;warning employeesthat it wouldrescindpreviouslygranted or promisedbenefits because they supported theUnion;solicitingemployeestowithdrawtheirunionauthorizationcards inorder to destroy the Union'smajorityin return for a wage increase;and blaming theUnion for theRespondent'swithholding of wage increasesto employeesfor the purposeof inducingemployees torepudiatethe Union.(e) In any other manner interferingwith,restraining, orcoercing employees in the exerciseof their right toself-organization,to form labororganizations,to join orassisttheabove-namedUnion or any other labororganization,tobargaincollectivelythroughrepresentativesof their ownchoosing,toengage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection,or to refrainfrom any and all such activities,except to the extent thatsuch right maybe affectedby an agreement requiringmembership in a labor organization as a condition ofemployment as authorizedby Section 8(a)(3) of the Act.2.Take thefollowingaffirmativeactionwhich isnecessaryto effectuatethe policiesof the Act:(a)Uponrequest,bargaincollectivelywiththeabove-named Union as the exclusive representative of allthe employees in the unit described above concerning ratesof pay,wages, hours of employment,and otherconditionsof employment and, if an understandingisreached,embody suchunderstanding in a signed agreement.(b)Post at its plantinSt.Louis County,Missouri,copiesof the attached notice marked"Appendix.""Copies ofthe said notice, onforms provided by theRegional Director for Region14, shall, after being dulysigned by an authorized representativeof theRespondent,be postedby theRespondent immediately upon receiptthereof, and be maintainedby it for 60 consecutive days"N.L R.B. v. ExpressPublishingCompany,312 U.S. 426, 433."In the event that this RecommendedOrder is adopted by the Board, ARROW SPECIALTIES, INC.thereafter,inconspicuous places, including all placeswhere notices to employees are customarilyposted.Reasonable steps shall be takenby theRespondent toinsure that said notices are not altered,defacedor coveredby any othermaterial.(c)Notify theRegionalDirector for Region 14, inwriting,within20 days fromthe receiptof thisDecision,what steps the Respondent has takento comply herewith."ITISFURTHERORDERED that the consolidatedcomplaint,as amended,be and it herebyis,dismissedinsofar as it alleges other acts of interference,restraint,and coercion not found herein to be in violation of Section8(a)(1) of the Act.the words,"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a decree of the United States Court ofAppeals Enforcing and Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 14,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct as amended,we hereby notify ouremployees that:The Actgives all employees the following rights:To organize themselvesTo form, joinor support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionWE WILLbargaincollectively,on request, withDistrictNo. 9 International Association of Machinistsand Aerospace Workers,AFL-CIO,as the exclusiverepresentative of all our employees in the unit describedbelow with respect to rates of pay, wages,hours ofemployment,and other conditions of employment and,ifanunderstandingisreached,embody suchunderstanding in a signed agreement.The bargainingunit is:All production and maintenance employees at theRespondent's plant at 155 Hanley Industrial Court,St.Louis County,Missouri,excluding office clericaland professional employees,guards and supervisors asdefined inthe Act.WE WILL NOTsponsor,support, instigate,or otherwiseinterfere with the formation of any employee committeeorother labor organization to handle employeecomplaints or grievances or in any other manner torepresent employees with respect to their terms andconditions of employment.WE WILL NOTthreaten employees in any way inorder to induce them to sign a document absolving theCompany from responsibility for illegally sponsoringthe formation of an employee committee to handle theircomplaints or grievances or otherwise to represent themconcerning their terms and conditions of employment.321WE WILL NOT coercively interrogate our employeesconcerning their union membership,sympathies, andactivities,the identity of employees responsible forbringing the Union into the plant,the reasons whichprompted the union movement,ortheexpectedoutcome of any Board-conducted election.WE WILL NOT request any employee to ascertain fortheCompany the number of employees who signedunion authorization cards.WE WILL NOTaccuse any employee that he wasresponsible for bringing a union into the plant.EWILL NOT warn union supporters to secure otheremployment or warn employeesthat theystand to loseovertime if the plant is unionized.WE WILL NOT grant any employee a wage increase asa reward for not signing a union authorization card orgrant,promiseoroffer todiscusswage increases,improvements in terms and conditions of employmentor promotions for the purpose of discouraging themfrom supporting the Union.WE WILL NOT reprimand employees for attending aunionmeeting or give them the impressionthat theCompany was keeping their union meetings or activitiesunder surveillance.WE WILL NOT withhold or threaten to withholdpreviouslygrantedbenefitsbecause the employeesfavoreda union.WE WILL NOT solicit employees to withdraw theirunion authorization cards in order to destroy theUnion's majoritystatus inreturn fora wage increase orblame the Union for the Respondent's withholding ofwage increases for the purpose of inducing employees toreject thatorganization.WE WILL NOTin any other manner interfere with,restrain,or coerce employees in the exerciseof theirright to self organization,to form labor organizations,to join or assist the above-named Union or any otherlabororganization,tobargain collectively throughrepresentatives of their own choosing,to engage inconcertedactivityforthe , purposeofcollectivebargaining or other mutual aid or protection, or torefrain from any and all such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment,as authorizedby Section8(a)(3) of the Act.All our employees are free to become or remain, orrefrain from becoming or remaining,members of theabove-named Union,except to the extent that such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.DatedByARROW SPECIALTIES, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board'sRegionalOffice,1040 Boatmen'sBank Building, 314 North Broadway,St. Louis,Missouri63102,Telephone622-4167.